 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   MATTHEW NELSON,                                          Case No. 2:19-cv-01792-APG-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   RAUSCH, STURM, ISRAEL, EMERSON &
     HORNIK, LLP, BARCLAYS BANK OF
 8   DELAWARE, EXPERIAN INFORMATION
     SOLUTIONS,       INC.,   EQUIFAX
 9   INFORMATION SERVICES, INC., and
     TRANSUNION, LLC,
10
                    Defendants.
11

12          Before the Court is Defendant Barclays Bank of Delaware’s Emergency Motion for
13   Extension of Time to Answer or Otherwise Respond to Complaint. ECF No. 8. On November 5,
14   2019, this Court issued a Minute Order stating that “[a]ll non-moving parties shall have through 5:00
15   p.m., Pacific Standard Time, on November 6, 2019 to file responses to the Emergency Motion. If
16   no responses opposing the Emergency Motion are filed, Defendant [Barclays Bank of Delaware’]s
17   Emergency Motion shall be granted.” ECF No. 11. No opposition having been filed,
18          IT IS HEREBY ORDERED that Defendant Barclays Bank of Delaware’s Emergency
19   Motion for Extension of Time to Answer or Otherwise Respond to Complaint (ECF No. 8) is
20   GRANTED.
21          DATED THIS 8th day of November, 2019.
22

23
                                                  ELAYNA J. YOUCHAH
24                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                     1
